     Case 1:16-cv-09957-VSB Document 42 Filed 10/11/18 Page 1 of 3



                                  The Law Offices of
                                 GREGORY SMITH
                                  81 Prospect Street
                              Brooklyn, New York 11201
                                 Tel.: (917) 748-2623


                                                    October 11, 2018

By ECF

Honorable Deborah A. Batts
United States District Judge
Southern District of New York
500 Pearl Street, Room 2510
New York, New York 10007


       Re:    Jennifer Berkeley Carr v. New York City Transit Authority et al.,
              16-CV-9957 (DAB)

Dear Judge Batts:

        The undersigned represents plaintiff Jennifer Berkeley Carr in the above
referenced case. The undersigned writes this letter to oppose defendants’ request to
file a motion for summary judgment, and correspondingly plaintiff request a trial date
to be set by the Court. It appears that defendants have negotiated in bad faith and
worse, intentionally delayed this case, since April 2018 until the present time.

        The reasons for plaintiff’s objection follow. Discovery was completed in this
case in April 2018. As such, plaintiff was ready to respond to the TA’s summary
judgment motion, if filed. TA attorney Mariel Thompson and the undersigned had on-
going discussions about settling this case. In March 2018 Ms. Thompson notified the
undersigned that she would be leaving on maternity leave and hoped to be back in
time for the trial of this matter since the parties could not agree. Prior to Ms. Thompson
going on maternity leave she requested of the undersigned one final demand and she
introduced me to TA senior attorney Kate Martin who would be taking over the case
for her.

        The undersigned presented in writing plaintiff’s demand to settle the case. Kate
Martin responded to the undersigned that the TA “wants to settle the case” and ask
the undersigned to consent to a magistrate judge being assigned for purposes of
settlement. The undersigned consented, whereupon Kate Martin wrote to the Court for
permission for a settlement conference before a magistrate judge. The Court granted
permission and accordingly, Magistrate Judge Barbara Moses was assigned to the
case for settlement purposes. On April 16, 2018 Magistrate Judge Moses scheduled
a settlement conference for June 12, 2018. The parties agreed to that date however,
close to that June date, Ms. Martin reached out to the undersigned and requested an
     Case 1:16-cv-09957-VSB Document 42 Filed 10/11/18 Page 2 of 3



adjournment of the agreed upon date because she stated that she “still did not have
settlement authority.” The undersigned reluctantly agreed to the adjournment and Ms.
Martin made the necessary arrangements with the court and the undersigned to
adjourn the conference.

         The new agreed upon settlement conference date was August 1, 2018 as MJ
Moses didn’t have any openings on her settlement calendar until then. Close to August
1, 2018, Ms. Martin again contacted the undersigned to request an adjournment of the
conference because Ms. Martin stated that Ms. Marva Brown would be out of town on
business. The undersigned objected, and refused to consent to the adjournment, and
requested that pursuant to MJ Moses settlement conference rules that Marva Brown
attend. The undersigned learned that the “business conference” that Ms. Brown would
be attending was actually a non-TA sponsored conference for transit employees
across the country. This conference was held in Baltimore, Md. Ms. Brown was not
mandated to be present at that conference and she could have been present for the
settlement conference. The undersigned thus, made those arguments to MJ Moses
and Ms. Martin responded. MJ Moses set the settlement conference date down as
final, “all parties must attend” for September 18, 2018.

        On that date, the settlement conference was conducted before MJ Moses with
all parties in attendance. The parties could not agree, even with the help of MJ Moses.
Significantly, the TA did not change their position from the prior settlement negotiations
that the undersigned had with Mariel Thompson pre-settlement conference. The day
after the settlement conference, the undersigned again gave the TA a reasonable
demand under all of the circumstances to settle the case. Kate Martin told the
undersigned that the TA was considering the demand and would get back to the
undersigned in a week or so. During that time Kate Martin informed the undersigned
that Mariel Thompson had recently returned from maternity leave.

        Mariel Thompson called the undersigned last week, and she was talking
nothing new in regard to settlement. On October 10, 2018, Mariel Thompson emailed
the undersigned and said that she was now taking over the case once again, and that
Kate Martin was leaving the Transit Authority to pursue other job opportunities. She
also responded in [bad faith] to plaintiff’s last settlement demand which was promptly
rejected. Importantly, the undersigned has at all times been ready to try this case.
However, plaintiff has been prejudiced because of the severe delay in time by
defendants in requesting a summary judgment application. The undersigned is a solo-
practitioner with other substantial cases pending in the Southern and Eastern district
federal courts, State courts and one in the Second Circuit Court of Appeals that all
have deadlines that will come due during the course of the summary judgment motion
practice in this instant case. It is patently disingenuous of defendants to now, at this
late date, request permission to file a motion for summary judgment, only after, Mariel
Thompson returned from maternity leave. Thus, plaintiff and the undersigned request
this Court to set a trial date and deny defendants’ request to file a summary judgment
motion.
     Case 1:16-cv-09957-VSB Document 42 Filed 10/11/18 Page 3 of 3



                                   Respectfully submitted,


                                     \s\ Gregory Smith
                                   Gregory G. Smith
                                   Attorney for the Plaintiff


cc: Mariel Thompson by ECF
